UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: J anuary 31, 2012 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (97.1%) 1 Consumer Discretionary (12.9%) Comcast Corp. 8,929,400 227,610 *,2 Buck Holdings LP Private Placement NA 206,762 Lowe's Cos. Inc. 6,319,400 169,550 * Toll Brothers Inc. 6,629,100 144,581 Lennar Corp. Class A 3,944,400 84,765 Kohl's Corp. 1,808,500 83,173 Virgin Media Inc. 2,801,700 66,793 TJX Cos. Inc. 937,700 63,895 Time Warner Cable Inc. 693,800 51,147 * General Motors Co. 1,904,700 45,751 Viacom Inc. Class B 909,300 42,773 * MGM Resorts International 2,396,867 31,279 Ford Motor Co. 2,363,000 29,348 * TRW Automotive Holdings Corp. 735,800 27,607 Macy's Inc. 787,900 26,544 Lear Corp. 628,000 26,313 Comcast Corp. Class A 957,200 25,452 * Apollo Group Inc. Class A 476,600 24,979 News Corp. Class A 1,277,300 24,052 * DIRECTV Class A 527,300 23,734 Gannett Co. Inc. 1,632,909 23,138 McGraw-Hill Cos. Inc. 389,900 17,935 Home Depot Inc. 343,700 15,257 Newell Rubbermaid Inc. 788,540 14,564 Walt Disney Co. 330,000 12,837 * GameStop Corp. Class A 481,400 11,246 * Big Lots Inc. 283,437 11,193 * NVR Inc. 14,700 10,191 Limited Brands Inc. 231,900 9,707 CBS Corp. Class B 306,100 8,718 Consumer Staples (6.7%) Japan Tobacco Inc. 28,520 140,830 CVS Caremark Corp. 3,270,100 136,527 Molson Coors Brewing Co. Class B 3,083,200 132,238 Corn Products International Inc. 1,297,900 72,020 Procter & Gamble Co. 952,200 60,027 Altria Group Inc. 1,824,600 51,819 * Energizer Holdings Inc. 643,400 49,619 Lorillard Inc. 450,700 48,401 Kroger Co. 2,018,900 47,969 * Constellation Brands Inc. Class A 1,479,000 30,911 Tyson Foods Inc. Class A 1,429,000 26,637 Reynolds American Inc. 203,200 7,971 ConAgra Foods Inc. 250,000 6,667 Philip Morris International Inc. 83,600 6,251 Energy (10.7%) Apache Corp. 1,158,500 114,552 Statoil ASA ADR 4,532,600 114,493 Canadian Natural Resources Ltd. 2,690,200 106,559 * Southwestern Energy Co. 3,363,700 104,746 Inpex Corp. 14,423 98,676 Noble Corp. 2,734,200 95,259 Chevron Corp. 731,600 75,413 Anadarko Petroleum Corp. 930,200 75,086 Consol Energy Inc. 1,995,759 71,328 Baker Hughes Inc. 1,384,000 67,996 Exxon Mobil Corp. 790,800 66,222 BP plc ADR 1,307,300 60,018 Occidental Petroleum Corp. 566,500 56,520 Marathon Petroleum Corp. 1,274,968 48,729 Devon Energy Corp. 617,900 39,428 Marathon Oil Corp. 1,172,400 36,802 Transocean Ltd. 757,200 35,816 * Weatherford International Ltd. 1,418,400 23,744 Nexen Inc. 475,100 8,514 Exchange-Traded Fund (0.8%) 3 Vanguard Value ETF 1,839,100 99,882 Financials (19.4%) Wells Fargo & Co. 11,302,300 330,140 JPMorgan Chase & Co. 5,917,750 220,732 ACE Ltd. 2,906,700 202,306 Ameriprise Financial Inc. 3,084,500 165,175 Unum Group 6,269,900 143,142 BlackRock Inc. 645,200 117,426 Weyerhaeuser Co. 5,358,100 107,269 Citigroup Inc. 3,388,300 104,089 Bank of America Corp. 14,355,300 102,353 Principal Financial Group Inc. 3,565,900 97,385 Banco Santander Brasil SA ADR 10,563,100 96,335 Invesco Ltd. 4,260,154 96,152 Swiss Re AG 1,659,845 90,325 Everest Re Group Ltd. 981,600 83,829 Goldman Sachs Group Inc. 741,400 82,644 BB&T Corp. 2,070,800 56,305 Travelers Cos. Inc. 809,600 47,200 * CIT Group Inc. 1,232,602 47,011 Morgan Stanley 1,849,000 34,484 Moody's Corp. 755,000 28,109 * E*Trade Financial Corp. 3,034,800 24,855 * Berkshire Hathaway Inc. Class B 243,600 19,091 Legg Mason Inc. 702,900 17,903 PNC Financial Services Group Inc. 229,300 13,510 Chubb Corp. 184,900 12,464 US Bancorp 250,000 7,055 XL Group plc Class A 170,700 3,460 Health Care (16.1%) Pfizer Inc. 12,741,200 272,662 UnitedHealth Group Inc. 4,619,900 239,265 Merck & Co. Inc. 4,615,000 176,570 * Gilead Sciences Inc. 2,843,600 138,881 Medtronic Inc. 3,478,500 134,166 Roche Holding AG 679,810 115,333 Daiichi Sankyo Co. Ltd. 5,788,400 110,509 Cigna Corp. 2,426,800 108,793 Johnson & Johnson 1,612,200 106,260 Covidien plc 1,775,400 91,433 Teva Pharmaceutical Industries Ltd. ADR 1,949,200 87,967 McKesson Corp. 943,500 77,103 WellPoint Inc. 978,500 62,937 AstraZeneca plc ADR 1,236,420 59,534 Amgen Inc. 781,400 53,065 * HCA Holdings Inc. 2,118,800 51,783 * Health Net Inc. 650,000 24,531 Roche Holding AG ADR 385,000 16,468 * Vertex Pharmaceuticals Inc. 350,000 12,933 Aetna Inc. 242,700 10,606 Industrials (8.9%) Dover Corp. 2,094,000 132,781 Eaton Corp. 2,539,300 124,502 Pentair Inc. 3,230,500 118,947 Cooper Industries plc 1,982,500 117,205 * Delta Air Lines Inc. 10,851,800 114,487 General Electric Co. 5,501,800 102,939 Honeywell International Inc. 1,757,100 101,982 * Fiat Industrial SPA 7,167,787 70,440 FedEx Corp. 765,400 70,026 Northrop Grumman Corp. 594,900 34,534 Tyco International Ltd. 614,200 31,294 Ingersoll-Rand plc 585,700 20,464 Lockheed Martin Corp. 216,275 17,804 * Fortune Brands Home & Security Inc. 555,000 10,306 Union Pacific Corp. 70,000 8,002 CSX Corp. 333,900 7,529 Information Technology (14.1%) *,4 Arrow Electronics Inc. 6,418,050 265,001 Cisco Systems Inc. 10,702,200 210,084 ASML Holding NV 3,913,000 168,220 Avago Technologies Ltd. 4,075,800 138,333 Microsoft Corp. 3,984,200 117,653 Western Union Co. 5,147,400 98,315 Oracle Corp. 3,126,900 88,179 Texas Instruments Inc. 2,682,300 86,853 Hewlett-Packard Co. 2,896,665 81,049 Intel Corp. 2,508,700 66,280 Accenture plc Class A 1,062,200 60,906 Applied Materials Inc. 4,821,800 59,212 * SanDisk Corp. 896,900 41,150 * Micron Technology Inc. 5,023,630 38,129 Linear Technology Corp. 1,118,400 37,265 * Lam Research Corp. 858,900 36,581 * Flextronics International Ltd. 5,139,000 35,305 Corning Inc. 2,652,500 34,138 Visa Inc. Class A 150,400 15,136 * Dell Inc. 772,500 13,310 Advanced Semiconductor Engineering Inc. ADR 1,927,881 10,160 Motorola Solutions Inc. 153,900 7,142 Seagate Technology plc 270,393 5,716 Materials (3.9%) LyondellBasell Industries NV Class A 2,933,200 126,421 * Owens-Illinois Inc. 3,910,900 94,057 Rexam plc 14,291,810 84,395 Potash Corp. of Saskatchewan Inc. 1,793,900 83,847 ^ Agrium Inc. 576,900 46,302 Incitec Pivot Ltd. 10,985,532 37,418 *,^ Sino-Forest Corp. 3,223,900 1,120 Telecommunication Services (1.0%) CenturyLink Inc. 1,652,900 61,207 AT&T Inc. 1,974,700 58,076 Utilities (2.6%) PG&E Corp. 2,385,100 96,978 DTE Energy Co. 730,000 38,843 Northeast Utilities 850,700 29,562 CMS Energy Corp. 1,250,398 27,296 NV Energy Inc. 1,580,500 25,604 CenterPoint Energy Inc. 1,022,700 18,889 Atmos Energy Corp. 549,700 17,816 Edison International 415,000 17,032 Great Plains Energy Inc. 825,900 17,030 American Electric Power Co. Inc. 400,000 15,824 NiSource Inc. 508,400 11,556 Total Common Stocks (Cost $10,601,088) Coupon Temporary Cash Investments (3.3%) 1 Money Market Fund (1.4%) 5,6 Vanguard Market Liquidity Fund 0.096% 168,843,711 168,844 Face Maturity Amount Date ($000) Repurchase Agreement (1.8%) Bank of America Securities, LLC (Dated 1/31/12, Repurchase Value $217,801,000, collateralized by Federal Home Loan Mortgage Corp. 4.00%, 3/1/26-9/1/41 and Federal National Mortgage Assn. 4.00%, 11/1/41) 0.220% 2/1/12 217,800 217,800 U.S. Government and Agency Obligations (0.1%) 7,8 Federal Home Loan Bank Discount Notes 0.025% 3/14/12 2,000 2,000 7,8 Federal Home Loan Bank Discount Notes 0.030% 3/21/12 10,000 9,999 8,9 Freddie Mac Discount Notes 0.040% 2/15/12 2,000 2,000 Total Temporary Cash Investments (Cost $400,643) Total Investments (100.4%) (Cost $11,001,731) Other Assets and Liabilities-Net (-0.4%) 6 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $9,144,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.1% and 2.3%, respectively, of net assets. 2 Restricted security represents 1.7% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $12,117,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $13,999,000 have been segregated as initial margin for open futures contracts. 9 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as Windsor Fund unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,830,936 747,926 207,882 Temporary Cash Investments 168,844 231,799 — Futures Contracts—Assets 1 2 — — Futures Contracts—Liabilities 1 (62) — — Total 10,999,720 979,725 207,882 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2012. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of October 31, 2011 231,798 Transfers out of Level 3 (37,501) Change in Unrealized Appreciation (Depreciation) 13,585 Balance as of January 31, 2012 207,882 E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Windsor Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2012 723 47,292 1,167 E-mini S&P MidCap 400 Index March 2012 235 21,970 1,615 S&P 500 Index March 2012 179 58,542 3,943 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2011 from Jan. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Arrow Electronics Inc. 231,677 — 313 — 265,001 MDC Holdings Inc. 59,273 — 47,898 588 — 290,950 588 265,001 G. At January 31, 2012, the cost of investment securities for tax purposes was $11,001,731,000. Net unrealized appreciation of investment securities for tax purposes was $1,185,656,000, consisting of unrealized gains of $1,781,825,000 on securities that had risen in value since their purchase and $596,169,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (98.1%) 1 Consumer Discretionary (7.4%) Carnival Corp. 11,043,986 333,528 Comcast Corp. 12,420,353 316,595 CBS Corp. Class B 8,683,174 247,297 2 Service Corp. International 21,420,336 237,766 Target Corp. 3,980,100 202,229 Lowe's Cos. Inc. 5,091,467 136,604 Omnicom Group Inc. 2,299,300 104,871 Lear Corp. 2,490,200 104,339 Genuine Parts Co. 1,392,448 88,810 Newell Rubbermaid Inc. 4,299,100 79,404 * AutoZone Inc. 197,703 68,777 * Apollo Group Inc. Class A 1,308,000 68,552 Wyndham Worldwide Corp. 1,465,854 58,282 Hyundai Motor Co. 293,600 57,674 Gap Inc. 2,713,600 51,504 International Game Technology 2,835,100 45,163 Viacom Inc. Class B 895,100 42,106 Macy's Inc. 1,143,350 38,520 Johnson Controls Inc. 1,179,600 37,476 JC Penney Co. Inc. 784,100 32,579 Magna International Inc. 768,900 31,786 Kohl's Corp. 649,570 29,874 Ford Motor Co. 2,345,546 29,132 * General Motors Co. 1,204,100 28,923 Interpublic Group of Cos. Inc. 2,539,100 26,229 Time Warner Cable Inc. 289,600 21,349 Volkswagen AG 107,142 17,378 Home Depot Inc. 249,474 11,074 * Delphi Automotive plc 306,994 8,237 Limited Brands Inc. 17,850 747 Harman International Industries Inc. 17,650 745 DISH Network Corp. Class A 26,600 743 Brinker International Inc. 27,050 699 * Goodyear Tire & Rubber Co. 53,300 693 Foot Locker Inc. 22,300 585 Walt Disney Co. 6,912 269 Time Warner Inc. 3,799 141 * Liberty Interactive Corp. Class A 5,300 91 Consumer Staples (11.4%) Philip Morris International Inc. 12,627,653 944,170 Diageo plc ADR 7,243,420 641,695 Imperial Tobacco Group plc ADR 8,734,425 625,385 Wal-Mart Stores Inc. 7,292,700 447,480 CVS Caremark Corp. 8,945,430 373,472 Altria Group Inc. 12,389,607 351,865 Molson Coors Brewing Co. Class B 2,903,300 124,522 * Energizer Holdings Inc. 1,263,700 97,457 * Ralcorp Holdings Inc. 963,885 84,292 Sysco Corp. 2,573,841 77,498 Kraft Foods Inc. 1,480,261 56,694 General Mills Inc. 1,407,700 56,069 PepsiCo Inc. 329,900 21,664 Safeway Inc. 696,000 15,298 Church & Dwight Co. Inc. 292,687 13,279 Kimberly-Clark Corp. 140,700 10,068 Procter & Gamble Co. 52,890 3,334 Lorillard Inc. 8,900 956 Reynolds American Inc. 24,300 953 Coca-Cola Enterprises Inc. 32,500 871 * Constellation Brands Inc. Class A 38,600 807 * Smithfield Foods Inc. 33,250 742 Tyson Foods Inc. Class A 16,900 315 * Dean Foods Co. 7,200 77 Energy (12.8%) ConocoPhillips 15,395,589 1,050,133 Occidental Petroleum Corp. 8,254,157 823,517 Spectra Energy Corp. 22,709,611 715,126 Marathon Petroleum Corp. 5,853,450 223,719 Chevron Corp. 2,092,109 215,655 Marathon Oil Corp. 6,290,200 197,449 Devon Energy Corp. 2,370,812 151,282 BP plc ADR 2,948,170 135,350 Royal Dutch Shell plc ADR 1,755,190 128,726 Consol Energy Inc. 3,440,120 122,950 Apache Corp. 1,235,185 122,135 Exxon Mobil Corp. 1,314,382 110,066 Halliburton Co. 2,903,445 106,789 Noble Corp. 1,825,078 63,586 El Paso Corp. 2,279,212 61,242 Total SA ADR 974,400 51,614 Hess Corp. 819,000 46,110 * Cameron International Corp. 613,469 32,637 * Cobalt International Energy Inc. 1,437,300 28,803 Valero Energy Corp. 1,177,700 28,253 Gazprom OAO ADR 1,553,600 18,876 Royal Dutch Shell plc ADR 200,934 14,339 * Tesoro Corp. 33,600 841 Chesapeake Energy Corp. 14,500 306 Patterson-UTI Energy Inc. 3,150 59 Exchange-Traded Funds (1.2%) 3 Vanguard Total Stock Market ETF 3,197,800 216,044 ^,3 Vanguard Value ETF 2,511,200 136,383 SPDR S&P rust 335,700 44,047 Financials (18.1%) Wells Fargo & Co. 30,875,196 901,864 JPMorgan Chase & Co. 23,515,908 877,143 American Express Co. 15,291,350 766,708 PNC Financial Services Group Inc. 11,542,881 680,107 Capital One Financial Corp. 9,637,338 440,908 Citigroup Inc. 11,530,059 354,203 SLM Corp. 19,040,252 284,652 XL Group plc Class A 13,871,132 281,168 Bank of America Corp. 39,068,475 278,558 State Street Corp. 7,076,800 277,269 MetLife Inc. 4,784,978 169,053 Ameriprise Financial Inc. 2,385,500 127,744 Prudential Financial Inc. 2,154,200 123,306 Goldman Sachs Group Inc. 955,252 106,482 Travelers Cos. Inc. 1,355,500 79,026 Allstate Corp. 2,615,700 75,463 Lincoln National Corp. 3,097,261 66,715 Barclays plc 17,794,000 59,665 Unum Group 2,017,850 46,068 * American International Group Inc. 1,811,300 45,482 Janus Capital Group Inc. 5,656,460 44,516 SunTrust Banks Inc. 2,145,303 44,129 ACE Ltd. 503,382 35,035 PartnerRe Ltd. 419,100 27,418 BNP Paribas SA 635,600 27,035 Morgan Stanley 1,132,600 21,123 KeyCorp 2,654,682 20,627 US Bancorp 69,849 1,971 Aflac Inc. 26,950 1,300 Torchmark Corp. 19,400 886 Moody's Corp. 22,500 838 Discover Financial Services 29,300 796 HCP Inc. 17,700 744 * NASDAQ OMX Group Inc. 29,200 724 Commerce Bancshares Inc. 18,060 701 Reinsurance Group of America Inc. Class A 12,550 684 * Arch Capital Group Ltd. 18,800 678 Health Care REIT Inc. 10,600 606 Kimco Realty Corp. 30,000 548 Camden Property Trust 7,400 477 Digital Realty Trust Inc. 6,600 468 Hospitality Properties Trust 18,120 439 Piedmont Office Realty Trust Inc. Class A 23,200 430 Ventas Inc. 6,312 368 Chubb Corp. 5,299 357 * Berkshire Hathaway Inc. Class B 4,000 314 NYSE Euronext 5,100 135 Annaly Capital Management Inc. 6,500 109 DDR Corp. 5,900 82 Health Care (13.9%) Pfizer Inc. 52,742,768 1,128,695 Johnson & Johnson 12,093,350 797,073 Baxter International Inc. 13,516,568 749,899 Medtronic Inc. 18,185,400 701,411 WellPoint Inc. 5,979,799 384,621 Merck & Co. Inc. 5,577,629 213,400 UnitedHealth Group Inc. 2,867,974 148,532 Quest Diagnostics Inc. 1,898,600 110,271 Amgen Inc. 1,606,926 109,126 Abbott Laboratories 1,611,463 87,261 Covidien plc 1,470,281 75,719 * Gilead Sciences Inc. 1,423,500 69,524 St. Jude Medical Inc. 1,635,300 68,208 * Thermo Fisher Scientific Inc. 979,625 51,822 * Express Scripts Inc. 702,493 35,940 Sanofi ADR 698,300 25,928 Novartis AG ADR 398,500 21,662 Eli Lilly & Co. 444,600 17,668 * Zimmer Holdings Inc. 96,000 5,832 Bristol-Myers Squibb Co. 58,333 1,881 Aetna Inc. 24,100 1,053 Humana Inc. 11,510 1,025 AmerisourceBergen Corp. Class A 16,690 650 * Charles River Laboratories International Inc. 5,850 198 Industrials (12.4%) Raytheon Co. 14,693,161 705,125 2 Cooper Industries plc 11,547,688 682,699 Honeywell International Inc. 10,843,811 629,375 General Electric Co. 32,714,407 612,087 Illinois Tool Works Inc. 6,605,130 350,270 Xylem Inc. 8,769,202 227,210 General Dynamics Corp. 1,567,500 108,408 * Corrections Corp. of America 4,399,800 103,527 ITT Corp. 4,384,551 95,320 Boeing Co. 1,266,900 93,979 Norfolk Southern Corp. 1,291,000 93,210 Dover Corp. 1,386,400 87,912 Exelis Inc. 8,769,202 87,604 Lockheed Martin Corp. 667,100 54,916 United Parcel Service Inc. Class B 606,773 45,902 United Technologies Corp. 560,245 43,895 PACCAR Inc. 915,100 40,448 Tyco International Ltd. 729,169 37,151 Cummins Inc. 346,400 36,026 FedEx Corp. 385,500 35,269 Northrop Grumman Corp. 548,876 31,862 Republic Services Inc. Class A 1,039,600 30,440 CSX Corp. 1,313,388 29,617 * WABCO Holdings Inc. 311,996 16,177 Embraer SA ADR 493,200 13,524 Ingersoll-Rand plc 318,100 11,114 * Huntington Ingalls Industries Inc. 92,550 3,487 Parker Hannifin Corp. 12,400 1,001 L-3 Communications Holdings Inc. 6,450 456 KBR Inc. 13,100 421 Cintas Corp. 7,700 285 Pitney Bowes Inc. 6,100 116 Information Technology (11.6%) International Business Machines Corp. 5,625,690 1,083,508 Microsoft Corp. 32,552,940 961,288 Intel Corp. 19,915,300 526,162 Hewlett-Packard Co. 9,114,677 255,029 Oracle Corp. 7,445,901 209,974 Cisco Systems Inc. 6,465,000 126,908 Corning Inc. 8,723,800 112,275 Samsung Electronics Co. Ltd. 110,400 108,709 * Google Inc. Class A 177,080 102,726 Texas Instruments Inc. 2,872,600 93,015 * Apple Inc. 203,470 92,880 * EMC Corp. 2,912,000 75,013 * eBay Inc. 1,849,749 58,452 CA Inc. 2,073,728 53,461 Lexmark International Inc. Class A 1,487,394 51,910 * Western Digital Corp. 964,300 35,052 Mastercard Inc. Class A 83,129 29,558 * Dell Inc. 1,586,600 27,337 TE Connectivity Ltd. 622,075 21,213 Motorola Solutions Inc. 21,845 1,014 Seagate Technology plc 47,500 1,004 Jabil Circuit Inc. 37,500 850 Applied Materials Inc. 67,000 823 * LSI Corp. 94,300 714 * Electronic Arts Inc. 35,600 661 * Avnet Inc. 5,500 192 Materials (1.7%) EI du Pont de Nemours & Co. 3,800,123 193,388 Newmont Mining Corp. 1,748,600 107,504 Mosaic Co. 1,495,011 83,676 Ball Corp. 1,998,091 78,445 Monsanto Co. 542,346 44,500 Praxair Inc. 364,428 38,702 Freeport-McMoRan Copper & Gold Inc. 782,200 36,145 PPG Industries Inc. 128,500 11,511 LyondellBasell Industries NV Class A 25,220 1,087 International Paper Co. 32,200 1,003 CF Industries Holdings Inc. 5,600 993 Eastman Chemical Co. 16,100 810 Dow Chemical Co. 8,300 278 MeadWestvaco Corp. 6,000 177 Cliffs Natural Resources Inc. 1,615 117 Telecommunication Services (3.0%) AT&T Inc. 14,302,907 420,649 Vodafone Group plc ADR 13,276,500 359,660 Verizon Communications Inc. 6,359,509 239,499 Utilities (4.6%) Dominion Resources Inc. 10,686,214 534,738 2 CenterPoint Energy Inc. 25,766,213 475,902 Entergy Corp. 5,424,478 376,350 Exelon Corp. 1,320,000 52,510 Public Service Enterprise Group Inc. 1,586,100 48,122 Sempra Energy 843,700 48,007 Edison International 611,600 25,100 * NRG Energy Inc. 639,800 10,800 Duke Energy Corp. 52,300 1,114 American Electric Power Co. Inc. 27,200 1,076 DTE Energy Co. 16,700 889 CMS Energy Corp. 39,800 869 Alliant Energy Corp. 19,100 810 NiSource Inc. 34,700 789 TECO Energy Inc. 40,300 727 Ameren Corp. 20,400 645 Consolidated Edison Inc. 10,800 637 NSTAR 4,500 202 Southern Co. 3,100 141 Total Common Stocks (Cost $28,857,538) Market Value Coupon Shares ($000) Temporary Cash Investments (2.0%) 1 Money Market Fund (1.9%) 4,5 Vanguard Market Liquidity Fund 0.096% 655,228,298 655,228 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Fannie Mae Discount Notes 0.030% 4/2/12 50 50 6,7 Fannie Mae Discount Notes 0.040% 4/24/12 15,100 15,098 6,7 Freddie Mac Discount Notes 0.050% 4/24/12 25,000 24,997 Total Temporary Cash Investments (Cost $695,374) Total Investments (100.1%) (Cost $29,552,912) Other Assets and Liabilities-Net (-0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,580,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.1% and 1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Includes $2,660,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 7 Securities with a value of $29,047,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, Windsor II Fund or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 33,685,087 289,338 — Temporary Cash Investments 655,228 40,145 — Futures Contracts—Liabilities 1 (186) — — Total 34,340,129 329,483 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Windsor II Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2012 866 283,225 17,888 E-mini S&P 500 Index March 2012 974 63,710 2,240 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2011 from Jan. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) CenterPoint Energy Inc. 539,650 — 2,596 5,114 475,902 Cooper Industries plc 608,824 — 3,146 3,366 682,699 Service Corp. International 215,275 — 1,145 1,071 237,766 1,363,749 9,551 1,396,367 F. At January 31, 2012, the cost of investment securities for tax purposes was $29,552,912,000. Net unrealized appreciation of investment securities for tax purposes was $,5,116,886,000, consisting of unrealized gains of $,8,796,095,000 on securities that had risen in value since their purchase and $,3,679,209,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2012 VANGUARD WINDSOR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see file Number 33-23444, Incorporated by Reference.
